Stephens, J.
1. Although - the statutory bond required of a guardian (Civil Code (1910), § 3047) is payable to the ordinary, suit thereon may -be maintained by the ward in his own name after becoming- of age, and need not be maintained by the ordinary suing for the use of *504the ward. Roush v. First National Bank of Charleston, 102 Ga. 109 (29 S. E. 144).
Decided June 15, 1926.
B. W. Ware, for plaintiff. M. L. Felts, for defendants.
2. Suit may be maintained against the sureties upon the guardian’s bond although the guardian be not a party defendant in the same action. See answer to certified question in this case, 162 Ga. 143 (132 S. E. 755).
3. In a suit against the sureties upon a guardian’s bond by the ward after becoming of age, where the guardian was not made a party defendant, the petition, which recited that a personal judgment had been obtained against the guardian in a certain amount in a suit by the ward against the guardian for an accounting, and which recited a return of nulla bona upon an execution issued thereon against the guardian, and that the execution had not been paid, set out a cause of action and was not subject to general demurrer, nor to special demurrer upon the ground of nonjoinder of parties. The court erred in dismissing the petition.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.